


110 HR 5859 IH: To amend the Clean Air Act to provide that State grants

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5859
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide that State grants
		  under that Act shall be given to States having consumer beverage container
		  deposit laws on a priority basis, and for other purposes.
	
	
		1.State grants under the Clean
			 Air ActSection 105(b)(1) of
			 the Clean Air Act (42 U.S.C. 7405(b)(1)) is amended by adding the following at
			 the end thereof: Grants under such regulations shall be given to States
			 that have enacted laws requiring a deposit on consumer beverage containers
			 before any such grants may be given to other States. .
		
